     Case 2:20-cv-00459-DLR-CDB Document 63 Filed 01/21/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   John J. Banks,
 9                         Plaintiff,              No. CV 20-00459 PHX DLR (CDB)
10   v.                                            ORDER
11   State of Arizona, et al.,
12                         Defendants.
13
14          In response to the Order at ECF No. 57, two individuals have been identified as
15   the “Facility Health Administrator” named in Plaintiff’s First Amended Complaint as
16   denying him adequate medical care in 2019 and 2020, and these individuals’ addresses
17   have been provided to the Court under seal because they are no longer employed by
18   Centurion of Arizona, LLC (the healthcare vendor for the ADOC as of July 1, 2019).
19   (ECF No. 60; ECF No. 61).
20          IT IS ORDERED that the information provided and lodged at ECF No. 61 shall
21   be kept under seal.
22          IT IS FURTHER ORDERED that Tiffany Miller and Michael Czigler are
23   substituted as Defendants in this matter for the previously unknown “Facility Health
24   Administrator.”
25          IT IS FURTHER ORDERED that the Clerk of the Court shall prepare service
26   packets for Tiffany Miller and Michael Czigler, utilizing the addresses provided under
27   seal at ECF No. 61. The service packets shall include a Summons, the Amended
28   Complaint (ECF No. 11), the Service Order (ECF No. 16), a copy of this Order, and the
     Case 2:20-cv-00459-DLR-CDB Document 63 Filed 01/21/21 Page 2 of 3



 1   request for waiver forms. The Clerk of the Court shall forward a service packet for Miller
 2   and Czigler to the United States Marshal.
 3          IT IS FURTHER ORDERED that:
 4          1. The United States Marshal must retain the Summons, a copy of the First
 5   Amended Complaint, and a copy of the Service Order and this Order for future use.
 6          2. The United States Marshal must notify Defendants Miller and Czigler of the
 7   commencement of this action and request waiver of service of the summons pursuant to
 8   Rule 4(d) of the Federal Rules of Civil Procedure and Rule 4(j)(2) of the Federal Rules of
 9   Civil Procedure and Rule 4.1(c) of the Arizona Rules of Civil Procedure, as appropriate.
10   The notice to Defendants Miller and Czigler must include a copy of the Service Order
11   and this Order.
12          3. A defendant who agrees to waive service of the Summons and First Amended
13   Complaint must return the signed waiver forms to the United States Marshal, not the
14   Plaintiff, within 30 days of the date of the notice and request for waiver of service
15   pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of
16   personal service.
17          4. The Marshal must immediately file signed waivers of service of the summons.
18   If a waiver of service of summons is returned as undeliverable or is not returned by a
19   defendant within 30 days from the date the request for waiver was sent by the Marshal,
20   the Marshal must:
21          (a) personally serve copies of the Summons, First Amended Complaint, the
22   Service Order, and this Order upon the defendant pursuant to Rule 4(e)(2) and Rule
23   4(j)(2) of the Federal Rules of Civil Procedure, as appropriate; and
24          (b) within 10 days after personal service is effected, file the return of service for
25   the defendant, along with evidence of the attempt to secure a waiver of service of the
26   summons and of the costs subsequently incurred in effecting service upon the defendant.
27   The costs of service must be enumerated on the return of service form (USM-285) and
28   must include the costs incurred by the Marshal for photocopying additional copies of the


                                                 -2-
     Case 2:20-cv-00459-DLR-CDB Document 63 Filed 01/21/21 Page 3 of 3



 1   Summons, First Amended Complaint, the Service Order or this Order, and for preparing
 2   new process receipt and return forms (USM-285), if required. Costs of service will be
 3   taxed against the personally served defendant pursuant to Rule 4(d)(2) of the Federal
 4   Rules of Civil Procedure, unless otherwise ordered by the Court.
 5          5. Defendants Miller and Czigler must answer the First Amended Complaint or
 6   otherwise respond by appropriate motion within the time provided by the applicable
 7   provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
 8          6. Any answer or response must state the specific defendant by name on whose
 9   behalf it is filed. The Court may strike any answer, response, or other motion or paper
10   that does not identify the specific defendant by name on whose behalf it is filed.
11          Dated this 20th day of January, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
